﻿163.	
Mr. President, the Niger delegation welcomed with a feeling of profound satisfaction your election to the presidency of the thirty-eighth session of the General Assembly. We therefore associate ourselves with the warm congratulations addressed to you on your assumption of that highly responsible office in which we are certain you will, as Mr. Hollai last year, do useful work. A man of thought, but also a man of action, in the course of a long rich political career in the service of your country, Panama, in the United Nations and in other international bodies, you have acquired the competence and experience necessary for guiding our work.
164.	Above and beyond your undeniable and universally recognized qualities as an eminent statesman, we also see in you the worthy representative of that heroic land, Latin America, whose will has never faltered and where freedom, peace and progress have always found a powerful echo. Throughout the ages, as history shows, generations of men and women have fought with faith and courage on your continent for the triumph of those ideals which constitute the raison d’être of the United Nations and the backdrop for its action. In the torn and anguished world in which we live today, the General Assembly, by electing you, could make no wiser choice to advance the cause of peace, freedom and progress.
165.	We live in a world tom, anguished, deeply concerned and desperately in search of peace, freedom and progress. This is the same painful and bitter assessment that we made last year at the thirty-seventh session and unfortunately we must make it again this year. In fact, observers are unanimous in considering the present international situation to be no better than it was last year and even seriously and dangerously worse.
166.	East-West relations are more tense than ever. The arms race, which has known no respite, has now reached a fearsome thresholds A report on world military and 
social expenditures published last Friday in Washington by the Association for Weapons Control and the Rockefeller Foundation indicates that every minute $1.3 million are spent throughout the world for military purposes. Furthermore, none of the serious conflicts affecting the world for years has been resolved. Worse still, we see a dangerous expansion of those conflicts and sometimes the appearance of new hotbeds of tension in the same regions, in other cases in regions hitherto spared or enjoying relative calm.
167.	Hence, Asia and the Middle East seem permanently immersed in war. There is war in Central America as well, where armed confrontations intensify day by day and threaten to spread to the entire Latin American continent. There is also war in the north-west and southern parts of the African continent. In other areas of the world, particularly in the Korean peninsula, tension remains strong and could at any time degenerate into open armed conflict because of hatred and passions fuelled and maintained for many years. Elsewhere, as a reaction to oppression, domination, exploitation or the denial of fundamental human rights, violence threatens to break out. Nothing is going right for our world as far as peace and security are concerned.
168.	In the area of international co-operation too we have little cause for satisfaction. Because of the selfishness of the richest countries, under the pressure of protectionist measures and because of continued disorder in the international monetary system, the Held for co-operation has considerably narrowed.
169.	The serious crisis which for years has been afflicting the world economy is today affecting all international economic, trade and financial relations, with the negative consequences with which we are all familiar: inflation, recession and unemployment in most of our countries, a slowing down or complete halt of the development process in the developing countries because of a marked decrease of development aid in real terms, increasingly difficult conditions for access to financial markets and the further deterioration of their terms of trade. To a large number of those countries the crisis in the world economy constitutes today a real question of life or death.
170. Undoubtedly the overall situation in our world on this thirty-eighth anniversary of the Organization is highly dramatic and disquieting. The Secretary-General is right in Arming in his report on the work of the Organization:
 Despite the efforts of many, 1983 has, so far, been a frustrating year for the search for peace, stability and justice and for those who believe that the United Nations is the best available international instrumentality to achieve these ends. 
171.	The many upheavals of a political, economic or social nature tearing the world apart or threatening it are a reflection of a major requirement—that for a profound change of the whole system of international relations. If war and poverty continue to afflict a large part of mankind, in spite of the identification of the problems confronting our world and an increase in our capacity to deal with those problems, especially because of the progress in science and technology, and in spite of a growing awareness of the interdependence of our nations and the dangers threatening them, the reason is undeniably  e system of international relations itself, one which is b< d on relations of power, might, domination and exploitation and is characterized by a widespread disorder which some zealously perpetuate.
172.	It is a fact that the world is divided into rich and poor countries, into powerful and weak countries, but the fact that some are rich and powerful in no way confers upon them a right over the others that are poor and weak. In particular, it does not confer upon them the right to divide the world into spheres of influence that they can directly or indirectly control. Nor does it confer upon them the right of life and death over others, any more than it authorizes them to use the power they possess to intervene and to impose their will or their desires on others. It gives them no preferential title to the riches of the world or the exclusive right to set the conditions under which international trade and international finances should be managed.
173.	There can be no doubt that the destiny of our world cannot be left in the hands of a few countries, however powerful. There are among us no peoples chosen to command others. We form part of the same humanity to which we so enthusiastically refer in our statements. Rich or poor, powerful or weak, we are the inhabitants of the same planet, Earth, and if tomorrow a nuclear war breaks out we should all have to bear its lethal consequences. There is no need for us to stress that we are all experiencing—in varying degrees, it is true—the negative effects of the serious crisis in the world economy.
174.	This means that we all have an equal interest to work to wards a relaxation of tensions in the world and towards the establishment of an atmosphere of trust, entente and comprehension among our different nations, making it possible for us to progress on the path towards disarmament. It also means that it is in the interest of all to preserve international peace and security. Lastly, it indicates how important it is for all our countries to develop the ideal of international co-operation and to seek, in a spirit of complementarity and solidarity, solutions to the problems of hunger and unemployment in the world, to the world monetary problems, to the debt problems of the third world countries, to the increasing deterioration of their terms of trade and development financing difficulties.
175.	Those are the requirements of the world of today. It is to meet them that the third world countries are, through the policy of non-alignment, endeavouring to promote a new and broader vision of international relations based on overcoming bloc rivalry, which generates tension, and on a determined search for peace and cooperation among all the nations of the earth. The initiative taken at the Seventh Conference of Heads of State or Government of Non-Aligned Countries to invite the world's leaders to participate personally in the work of the General Assembly's thirty-eighth session attests to the resolve of those countries to contribute to the reduction of international tensions, to the solution of the conflicts dividing the world and to the establishment of an entirely new world order capable of guaranteeing for our human race that peace and security so lacking and so necessary for progress.
176.	Being a full-fledged member of the Movement of Non-Aligned Countries, Niger is pleased that a large number of world leaders have welcomed that initiative. I should like,, on behalf of President Kountche, to pay a tribute to the Prime Minister of India, Mrs. Indira Gandhi, whose action has been decisive in making this idea a reality.
177.	With regard to the general situation in the world, we have, as members of the family of the United Nations, many tasks to accomplish, many challenges to meet. However, we must recognize the urgent and fundamental need to tackle the many conflicts that are afflicting and bringing destruction to many regions of our world.
178.	I have in mind especially the southern part of the African continent, where the credibility of the United 

Nations is being sorely tested by the continued and illegal occupation of Namibia by the racist minority regime of Pretoria and the persistence of the criminal policy of
179.	It is true that various bodies of the Organization have adopted an impressive number of resolutions on the situation in Namibia. The General Assembly has regularly considered this question during the past 37 years at its regular sessions. Two special sessions—the fifth and the ninth—and also a special emergency session—the eighth —have been dedicated to it. The Security Council itself has taken up the matter and has adopted at least 20 resolutions, including resolution 435 (1978), which lays the foundations for a peaceful, just and equitable settlement of the problem. At the same time missions of inquiry and mediation have been dispatched. Many meetings have been organized under the auspices of the United Nations itself and upon the initiative of many other well-meaning bodies in order to ensure the implementation of the provisions of that resolution. In spite of all these efforts, we have made hardly any progress. The General Assembly and the Security Council, to use the customary language of this Organization, remain seized of the question of Namibia.
180.	This is so because the flexible and constructive attitude of SWAPO in the negotiations undertaken for the implementation of resolution 435 (1978) has met with the downright stubbornness and delaying tactics of the racist minority regime of Pretoria at the diplomatic level, while in practice that regime has pursued a savage policy of repression against the Namibian nationalists and has engaged in repeated acts of aggression against the frontline States.
181.	Responsibility for the failure of our efforts is well known. All the covert or overt alliances, all the complicity and the tolerance which encourage South Africa in its negative attitude, are also well known. They make it possible for South Africa steadfastly to flout and defy the United Nations and give it the extra energy it needs whenever internal pressure endangers the existence of the proponents of apartheid.
182.	In these circumstances, how can we not share the concern of the International Conference in Support of the Struggle of the Namibian People for Independence, held in Paris in April 1983, over the fact that thus far, the Security Council has been unable to fulfil its responsibilities regarding the maintenance of international peace and security, because of the opposition of a permanent member? Yet it appears obvious that the sanctions envisaged under Chapter VII of the Charter, effectively and universally applied, are the only available means to compel South Africa to comply with the decisions of the United Nations.
181. In solidarity with the Namibian people and with the oppressed populations of South Africa and the frontline States, Niger deeply deplores the delaying tactics which characterize the search for a solution to the problem of that region. Niger repudiates any link between the independence of Namibia and situations relating to the sovereignty of other States. We favour true independence for Namibia, based on Security Council resolution 435 (1978), and consequently call for determined action by the international community to put an end to the occupation of Namibia and to the policy of apartheid, both of which it has unanimously condemned.
Closer to the borders of my country, in Chad, which for over 15 years has been torn asunder by a fratricidal war, a dangerous situation has developed recently, which was referred, without much effect, to the Security Council. As a neighbour of Chad, we feel a sense of pain as we witness the suffering endured by the people of Chad and the slow decline of the whole State because of the long years of war. We have never tried to take advantage of the chaotic situation in Chad. And in spite of the repercussions of the situation on our borders, of which little is known in the outside world, we have never been willing to add to the difficulties of that country. That is why we have never chosen to side with one faction against another. We have always believed that Chad belongs to the Chadian people and that it is they themselves who must settle the problems of Chad. Our role has always been to alleviate the suffering of our Chadian brothers and to help them in their recovery. It is in that spirit that we have participated in all the efforts undertaken to restore peace in that country.
185.	Today our position remains unchanged. We consider Chad to be one and indivisible and consequently we call for respect for its unity and integrity. By the same token, we believe that the independence and sovereignty of Chad must be respected; foreign interference in its internal affairs must therefore be brought to an end.
186.	It is the duty of the international community, it is the duty of African countries and, in particular, of the neighbours of Chad, to help in restoring peace in that country. Niger ardently hopes that the efforts of the OAU to that end will be strongly supported by all.
187.	No one today would dispute the fact that the situation in the Middle East is a serious and constant threat to international peace and security. Lebanon, with the siege of Beirut, the forced departure of the Palestinian leaders to other lands of exile, followed by the Shatila and Sabra massacres and a resurgence of violence, of which there is fresh news every day, is an example of the great tragedy which for decades has been afflicting the countries and people of the Middle East. At the heart of that tragedy we find the fate of the Palestinian people, victim of one of the greatest injustices of our time.
188.	As a member of the Organization of the Islamic Conference and of its Al-Quds Committee, and as a crossroads for centuries for exchanges of all types between Africa and the Arab world, Niger is deeply concerned over the situation affecting that part of the world.
189.	The United Nations, the Non aligned Movement, the Organization of the Islamic Conference, the OAU and many other international bodies have done their utmost to find a just and lasting solution to the problem of the Middle East and of Palestine. The International Conference on the Question of Palestine, which recently took place at Geneva, provides an example of the seriousness of those efforts. All those efforts, unfortunately, come up against the arrogance, intransigence and rage for war of the State of Israel, which continues the occupation of Arab and Palestinian territories and constantly attacks neighbouring States, despite the relevant decisions of the General Assembly.
190.	I wish to reaffirm Niger's support for the valiant Palestinian people and the PLO, which is its sole and legitimate representative. I also reaffirm our support for the Arab countries and peoples of the region in their struggle to regain their territories which are illegally occupied by Israel.
191.	We continue to believe that a comprehensive, just and lasting settlement of the question of the Middle East and Palestine necessarily involves the total withdrawal by Israel from Arab territories occupied since 1967, including Jerusalem; recognition of the right of the Palestinian people to self-determination and its right to the establishment of an independent and sovereign State on the soil of its homeland, in Palestine, under the leadership 
of the PLO; and the PLO's full participation in any peacekeeping process.
192.	It is not only in Chad, southern Africa and the Middle East where world peace is in danger; it is also in danger in other regions. One example is the Persian Gulf, where Iran and Iraq are still at war. We are deeply affected by the continued confrontation between those two countries, to which we are bound by so many links, and we call for an end to hostilities and to a peaceful settlement of the dispute.
193.	Other examples are provided by Afghanistan and Democratic Kampuchea; we should like to see those countries free and rid of foreign occupation and their independence, sovereignty and status as non-aligned States fully respected.
194.	Unfortunately Central America is yet another example, a region where serious upheavals and dangerous instability have recently degenerated into open warfare. We hope for a negotiated settlement of the problems of that region that will take full account of the aspirations of the people concerned and respect the independence and sovereignty of all the States of the region. For that reason we are supporting and encouraging the efforts of the Contadora Group.
195.	Similarly, we favour a political solution to the problem of the division of Korea. Only a negotiated solution can guarantee a just and final settlement of that question and thereby avoid plunging the Korean people into the torments of a new war.
196.	I do not feel that I have exhausted the list of all the flashpoints in the world. Could it ever be exhausted? There are still other regions of the world where peace is fragile, threatened or broken. I should simply like to add in this regard that we in Niger wish peace for all countries and all peoples on earth, for we know the inestimable benefits that it brings.
197.	In fact it is that peace which has enabled us on the morrow of the accession to power in April 1974 of the Supreme Military Council to take effective action to overcome the immediate harmful effects of the terrible drought which Niger and the other countries of the Sahel have had to endure. It is that peace which has enabled us to carry out the qualitative changes needed before we could undertake a three-year programme, and then a five- year plan, devised by the Supreme Military Council as part of a bold policy of national recovery. Today we can be proud of having protected the population of Niger against famine; of having rebuilt our livestock inventory, 75 per cent of which had been destroyed by drought; of having increased arable land, through a sustained policy of hydro-agricultural improvements and additional water supplies, thereby substantially increasing food production; of having improved and strengthened the health and education infrastructures; of having developed our road system and given our country modern telecommunications infrastructures.
198.	The vast programme of national mobilization undertaken under the guidance of the development association has also been carried out successfully. After four years of intensive work in publicity, information and study, the National Committee charged with setting up the development association prepared a report listing the problems facing our country and proposing ways of solving them.
199.	In parallel with these studies, we undertook organizational work, setting up in neighbourhoods, villages, cantons and in each district and department development groups consisting of peasants, young people, schoolchildren and all the social and professional strata of our country. This organizational work was concluded on 3 August 1983 with the solemn establishment of the National Council for Development, which has been given a mandate to draw up a national charter reflecting the aspirations of the Nigerian people as they appeared at the time of the great work of study and research which preceded the establishment of all of these institutions. This charter will serve as a framework for action for the public authorities and as a code of conduct for the whole nation.
200. Only a few days ago—in fact, exactly a week ago, as reflected in press agency dispatches—this image of a peaceful and hardworking Niger was endangered. A group of armed men, whose motive and allegiance we do not know, attempted to seize power and to put an end to this process developed by the people of Niger itself for its own well-being. This deadly enterprise lasted only a few hours and was dealt a crushing Mow, thanks to the firmness of our national armed forces and the vigilance of our people. The Supreme Military Council and the Government remain determined, whatever the price and whatever the obstacles, whatever efforts at sabotage and destabilization might be carried out, to pursue this original experiment in social living, in apprenticeship in democracy and in concerted action and committed solidarity, undertaken in unity and cohesion by the people of Niger. For us this represents a powerful hope.
201.	In conclusion I would say that the same applies to the United Nations. In spite of its defects, in spite of its drawbacks and its failures, the United Nations symbolizes and personifies the hopes of mankind for peace and economic and social progress. It may one day become the centre for harmonizing the actions of nations in the attainment of these common ends. Our task is to desire this and to help to bring it about. This is done every day with dedication and conviction by the Secretary-General. On behalf of Niger, I congratulate him, just as I congratulate Saint Christopher and Nevis which, through its presence, has strengthened our faith in the value of the work we are doing here.






